UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 04-2000



ARROWHEAD GLOBAL SOLUTIONS, INCORPORATED,

                                            Plaintiff - Appellant,

          versus


DATAPATH, INCORPORATED,

                                             Defendant - Appellee.

------------------

PSI SYSTEMS, INCORPORATED,

                                                           Movant.




                             No. 04-2298



ARROWHEAD GLOBAL SOLUTIONS, INCORPORATED,

                                            Plaintiff - Appellant,

          versus


DATAPATH, INCORPORATED,

                                             Defendant - Appellee.
                              No. 05-1169



ARROWHEAD GLOBAL SOLUTIONS, INCORPORATED,

                                                  Plaintiff - Appellant,

           versus


DATAPATH, INCORPORATED,

                                                  Defendant - Appellee.

-----------------

PSI SYSTEMS, INCORPORATED,

                                                                 Movant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-04-391-A)


Argued:   November 29, 2005                 Decided:   February 3, 2006


Before WILKINS, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Nos. 04-2000 and 05-1169 affirmed;          No.   04-2298   dismissed   by
unpublished per curiam opinion.


ARGUED: Michael J. Lockerby, Maria Christine Klein, HUNTON &
WILLIAMS, Richmond, Virginia, for Appellant. George D. Wenick,
SMITH, CURRIE & HANCOCK, Atlanta, Georgia, for Appellee. ON BRIEF:
John Charles Thomas, Barry T. Meek, HUNTON & WILLIAMS, Richmond,
Virginia, for Appellant.




                                   2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     “Arbitration can be an effective way to resolve a dispute in

less time, at less expense, and with less rancor than litigating in

the courts.”    Publicis Commc’n v. True North Commc’ns., 206 F.3d

725, 727 (7th Cir. 2000).     Unfortunately, that truism does not

apply in the present case.   Appellant, Arrowhead Global Solutions,

Inc. (“AGS”), and their former subcontractor, Appellee, Datapath,

Inc. (“Datapath”), present this court with a combination of three

separate appeals (and assorted motions) all stemming from an

acrimonious business arbitration between the parties.

     Datapath alleged that AGS breached a contract between the

parties and demanded arbitration, which was commenced pursuant to

the contract.   The resulting arbitration and subsequent litigation

led to three separate appeals.       First, the arbitrators made an

award of immediate equitable relief (hereinafter the “Phase I

Award”) in favor of Datapath, enjoining AGS from performing certain

work.    The district court confirmed the Phase I Award.       That

confirmation is referred to as the “Confirmation Order.”        AGS

appeals the Confirmation Order as No. 04-2000, arguing that the

Phase I Award should not have been confirmed both because it was

interlocutory and because it was wrongly decided on its merits.

     While AGS was appealing the Confirmation Order, Datapath moved

in the district court to hold AGS in contempt of the Confirmation

Order.   The district court, instead of ruling on this motion,


                                 4
decided to remand the issue to the arbitrators to “clarify” their

Phase I Award.   The parties refer to this decision as the “Remand

Order,” and AGS appeals it as No. 04-2298.                 Datapath moves to

dismiss No. 04-2298 for a lack of appellate jurisdiction.

     Subsequently,    the   arbitrators      ruled    in   Datapath’s    favor

regarding damages in the case (hereinafter the “Phase II Award”).

The district court confirmed the Phase II Award, and AGS appeals

that confirmation as No. 05-1169.

     For the reasons set forth below, we hold as follows: 1)in No.

04-2000, that the district court did have authority under the

Federal Arbitration Act (“FAA”) to confirm the Phase I Award and

that the district court did not err in confirming that Phase I

Award on its merits; 2)in No. 04-2298, that the panel does not have

appellate jurisdiction over the appeal because the Remand Order is

not a final order properly on appeal; and 3) in No. 05-1169, that

the district court did not err in confirming the Phase II Award.



                                  I.

     AGS   designs,     builds,        and    operates       satellite     and

telecommunications networks.      AGS has a “Prime Contract” with the

Defense Information Systems Agency (“DISA”), which allows AGS to

bid for specific “tasks” from the DISA.              When AGS is awarded a

task, it executes a more specific contract with DISA called a “Task

Order.”


                                    5
       AGS used Datapath as a subcontractor on a successful bid to

DISA that eventually became Task Order 27.             Task Order 27 required

AGS    to    provide   DISA    with     fourteen    teleports--a    complicated

satellite       receiving     device.         The   subcontract    (hereinafter

“Subcontract”) between AGS and Datapath stated that Datapath would

supply, install, and test the teleports and AGS would manage the

work.       The Subcontract contained nondisclosure agreements that

limited AGS’s use of Datapath’s protected, proprietary information.

The Subcontract also contained an arbitration clause.

       While Task Order 27 was being completed, DISA solicited a

proposal from AGS for additional teleports.               AGS’s proposal was

accepted, and this additional work was called “Annex E.”                 AGS did

not, however, award a subcontract for the Annex E work to Datapath.

Instead, AGS gave the work to Psi Systems, an entity partly owned

by AGS.      Based on AGS’s actions, Datapath moved for arbitration

pursuant to the mandatory arbitration clause of the Subcontract.

       At arbitration, Datapath alleged that AGS was acting in breach

of the Subcontract by sharing Datapath’s information with a third

party--Psi Systems.         Datapath sought immediate equitable relief in

the nature of a preliminary injunction, ordering AGS to cease its

work with Psi Systems.        The arbitrators bifurcated the arbitration

into    Phase    I   (the   immediate    equitable    relief)     and   Phase   II

(liability and damages).




                                          6
       The arbitrators ruled in Datapath’s favor in the Phase I

proceedings and issued an award enjoining AGS from working with Psi

Systems.1        Datapath then moved to have the district court confirm

this Phase I Award to give it the force and effect of a court

order. After some initial hesitation, the district court confirmed

the    Phase     I   Award;   the   parties   refer   to   that   order   as   the

Confirmation Order.           AGS appealed the Confirmation Order to this

court as No. 04-2000, arguing both that the district court did not

have       the   authority     to   confirm   the     Award   because     it   was

interlocutory, and that the arbitrators erred in deciding the

merits of the Phase I Award.

       While the No. 04-2000 appeal was ongoing, Datapath alleged

that AGS was continuing to work with Psi Systems and moved in the

district court to find AGS in contempt of the Confirmation Order.

Instead of deciding whether AGS was in contempt of the Confirmation

Order, the district court remanded the issue to the arbitrators to

“clarify” the Confirmation Order--the so called “Remand Order.”




       1
        Paragraph one of the Phase I Award states that:

       Effective upon receipt of this Award, Arrowhead is hereby
       enjoined   from   the  continued   performance   of   its
       subcontract with Psi Systems, Inc., or from otherwise
       performing the Scope of Work identified by Datapath in
       its Technical and Pricing Proposal for Annex E, by any
       other party or by Arrowhead, without the consent of
       Datapath.

J.A. at 12.

                                         7
AGS appeals the Remand Order as No. 04-2298.                        Datapath moves to

dismiss this appeal for a lack of appellate jurisdiction.

      Finally, the arbitrators decided the Phase II section of the

arbitration        in      Datapath’s         favor     and    awarded        damages    of

$2,125,799.90, which included $917,499 of lost profits on the Annex

E work.      The district court confirmed the Phase II Award, and AGS

appeals it as No. 05-1169.



                                              II.

      We     review     the      district     court     decisions    to   confirm       the

arbitration        award    de     novo.       Peoples     Sec.   Life    Ins.    Co.    v.

Monumental Life Ins. Co., 991 F.2d 141, 145 (4th Cir. 1993).                            Both

we and the district court are confined by the federal law favoring

arbitration agreements.             Courts are allowed to vacate arbitration

awards only if they meet the narrow statutory factors set forth in

9   U.S.C.    §    10(a)      or   if   the    award    demonstrates      a    “‘manifest

disregard’        of   applicable       law.”         Gallus   Investments,      L.P.    v.

Pudgie’s Famous Chicken, 134 F.3d 231, 233-34 (4th Cir. 1998).

More specifically,

      [A] court's belief that an arbitrator misapplied the law
      will not justify vacation of an arbitral award. Rather,
      appellant is required to show that the arbitrators were
      aware of the law, understood it correctly, found it
      applicable to the case before them, and yet chose to
      ignore it in propounding their decision.

Remmey v. PaineWebber, Inc., 32 F.3d 143, 149 (4th Cir. 1994).



                                               8
                                III.

     We first review No. 04-2000, the appeal of the Confirmation

Order.   This appeal raises two issues.    The first is whether the

district court had authority to confirm the Phase I Award under

section 9 of the FAA.   The second is whether, if the district court

did have authority to confirm the Phase I Award, it erred in

confirming that Award on its merits.      With respect to the first

issue, we conclude that the district court did have authority to

confirm the Award.      While AGS correctly notes that piecemeal

litigation is generally disfavored, the law in this area indicates

that district courts do have the authority to confirm discrete

time-sensitive issues such as the Phase I Award.    With respect to

the second issue, we hold that the district court did not err in

confirming the Award on its merits.



                                 A.

     Section 9 of the FAA, in relevant part, states that “at any

time within one year after the [arbitration] award is made any

party to the arbitration may apply to the court so specified for an

order confirming the award, and thereupon the court must grant such

an order unless the award is vacated, modified, or corrected as

prescribed in sections 10 and 11 of this title.”      9 U.S.C. § 9.

Notably, nothing in section 9 compelling the district court to

confirm an arbitration award mandates that the award must be final.


                                  9
Section 10 of the FAA, however,       notes that the district court “may

make an order vacating the award upon the application of any party

to the arbitration . . . where the arbitrators exceeded their

powers, or so imperfectly executed them that a mutual, final, and

definite award upon the subject matter submitted was not made.”                 9

U.S.C. § 10 (emphasis added).

      AGS contends that the district court erred in not vacating the

Phase I Award because it did not meet this requirement of finality.

Specifically, AGS argues that the district court should not have

confirmed the Phase I Award while Phase II of the arbitration had

yet to occur. We reject this claim, persuaded by the well-reasoned

opinions   of   the   other   circuits     that    have    considered    similar

situations.

      As the Seventh Circuit has recently recognized, “[a] ruling on

a   discrete,   time-sensitive    issue      may   be     final   and   ripe   for

confirmation even though other claims remain to be addressed by the

arbitrators.”     Publicis, 206 F.3d at 729.              Other circuits agree

that “an 'interim' award that finally and definitively disposes of

a separate independent claim may be confirmed notwithstanding the

absence of an award that finally disposes of all the claims that

were submitted to arbitration.”            Island Creek Coal Sales Co. v.

Gainesville,    729   F.2d    1046,   1049    (6th      Cir.   1984)    (internal

quotation omitted).     This approach makes sense:

      Temporary    equitable relief in arbitration may be
      essential   to preserve assets or enforce performance

                                      10
     which, if not preserved or enforced, may render a final
     award meaningless. However, if temporary equitable relief
     is to have any meaning, the relief must be enforceable at
     the time it is granted, not after an arbitrator's final
     decision on the merits. Arbitrators have no power to
     enforce their decisions. Only courts have that power.
     Consequently, courts in other circuits that have been
     faced with arbitrators' temporary equitable awards have
     not characterized them as non-final awards on the merits
     which can only be reviewed in extreme cases. Rather, they
     have characterized them as confirmable, final awards on
     an issue distinct from the controversy on the merits.

Pacific Reinsurance Management Corp. v. Ohio Reinsurance Corp., 935

F.2d 1019, 1022-23 (9th Cir. 1991) (internal citations omitted).

In short, as the other circuits to have addressed this issue

recognize,   arbitration   panels      must    have   the    power   to   issue

temporary    equitable   relief   in     the   nature   of    a   preliminary

injunction, and district courts must have the power to confirm and

enforce that equitable relief as “final” in order for the equitable

relief to have teeth.      Accordingly, the question of whether the

district court had the power under section 9 to confirm the Stage

One Award collapses into the question of whether that Award was

“[a] ruling on a discrete, time-sensitive issue.” We conclude that

it was.

     The Phase I Award represented equitable relief against AGS,

preventing it from misusing Datapath’s trade secrets. Had Datapath

been forced to wait until the resolution of the entire arbitration

in order to obtain this relief, it would have been powerless to

prevent AGS from misusing its proprietary information through AGS’s

subcontract with Psi Systems.       This circumstance underscores the

                                    11
need for the “discrete, time-sensitive” rule. Accordingly, we hold

that the district court correctly classified the Phase I Award “as

a discrete, separate, and definitive ruling apart from any decision

on the damages,” J.A. at 450, and reject AGS’s contention that the

Award should not have been confirmed as not final.2



                                  B.

     Having concluded that the district court had the authority to

confirm the Phase I Award under section 9 of the FAA, we next

consider whether the district court erred in confirming that Award

on its merits.      AGS argues that the Phase I Award exceeds the

arbitrator’s authority and was in violation of public policy.

Considering   the   great   deference   that   courts   must   give   to




     2
      Though we review the legal status of the arbitration award de
novo and do not defer to the arbitration panel’s classification of
its own action, it is worth noting that the arbitration panel
believed that the Phase I Award was a final order:

     The [Phase I] hearing was understood by the parties, and
     intended to be a final resolution of all . . . equitable
     claims. At the completion of the hearing the time for
     submission of evidence was concluded and the record was
     closed as to all requests for equitable relief. . . .
     While the [Phase I] Award was “interim” in nature, i.e.,
     made prior to a [sic] award on the damages portion of the
     arbitration, it is, and was intended to be final and
     enforceable by the court, and not interlocutory, as it
     relates to all equitable relief sought in this
     arbitration.

J.A. at 429 (emphasis in original).

                                  12
arbitration awards, we affirm the district court’s Confirmation

Award.

                                      1.

       AGS first argues that the arbitrators exceeded their authority

by improperly adjudicating the rights and responsibilities of Psi

Systems    and    DISA,    neither   of    whom   are    signatories    to     the

arbitration      agreement.      Specifically,     AGS    contends     that,    by

enjoining AGS from performing the Annex E work with Psi Systems for

DISA, the Phase I Award improperly impacted Psi Systems’s and

DISA’s rights.      This argument is without merit.

       AGS correctly notes that, as a matter of hornbook contract

law, arbitration panels cannot determine the legal rights and

obligations of non-parties to the arbitration agreement.                 E.g.,

4 Am Jur 2d Alternative Dispute Resolution § 83 (2004).                 Indeed,

neither Datapath, nor the arbitrators, nor the district court

dispute this fact.        The arbitrators in this case, however, did not

impact the legal rights or obligations of DISA or Psi-Systems.

       AGS concedes that the arbitrators have the power to dictate

the actions of AGS that relate to the subcontract.              This power may,

as a practical matter, have an incidental effect on other parties.

That   effect,    however,    does   not   prevent      the   arbitrators    from

exercising the power that they do have to prohibit AGS from

profiting from information proprietary to Datapath.                     To hold




                                      13
otherwise would leave both courts and arbitrators powerless to

issue relief in circumstances such as this.

       We therefore affirm the district court’s conclusion that the

Phase I Award did not affect the legal rights and obligations of

non-parties to the arbitration.

                                             2.

       AGS also contends that the district court erred in confirming

the Phase I Award because the Award violated pubic policy.                           We

disagree.

       AGS first argues that the Phase I Award violates the public

policy      of   Virginia        because    the   confidential         information   was

eventually posted on the internet by a third party, which means

that the information is no longer a “trade secret” under Virginia

law.       See Religious Tech. Ctr. v. Lerma, 908 F. Supp. 1362, 1368

(E.D. Va. 1995) (noting that “[o]nce a trade secret is posted on

the    Internet,       it   is    effectively     part   of    the      public   domain,

impossible to retrieve”).               AGS contends that the information was,

therefore,       no    longer      a    secret    subject     to   a    non-disclosure

injunction.           To the extent AGS may be correct, this alleged

misapplication of Virginia trade secret law by the arbitrators is

simply an error of law.3               Errors of law are not one of the grounds

on which a court can overturn an arbitration award.                      Apex Plumbing



       3
      Though we need not reach the issue, we note that Datapath
challenges both the legal and factual bases underlying this claim.

                                             14
Supply v. U.S. Supply Co., 142 F.3d 188, 193-94 (4th Cir. 1998).

(“Review of an arbitrator's award is severely circumscribed . . .

because to allow full scrutiny of such awards would frustrate the

purpose of having arbitration at all--the quick resolution of

disputes and the avoidance of the expense and delay associated with

litigation. . . . [A]s a matter of law neither misinterpretation of

a contract nor an error of law constitutes a ground on which an

award can be vacated." (internal citations and quotations omitted))

       AGS next contends that Datapath did not post an appeals bond,

which would be required by Federal Rule of Civil Procedure 65 if

one views the Phase I Award as a preliminary injunction.         Fed. R.

Civ. P. 65(c).    AGS notes that failure to require Datapath to post

this    bond   frustrates   the   public   policy   behind   preliminary

injunctions. This contention fails because, even assuming arguendo

that Datapath’s failure to post an appeals bond represents error,

the mis-interpretation of Rule 65 would be a non-reversible error

of law.

       Finally, AGS argues that there is a general violation of

public policy in confirming an award that will make it difficult

for DISA to perform vital military operations.       However, AGS makes

no such showing, and we are unable to infer it on the record before

us.    We are unwilling to adopt, on these facts, a per se rule that

would preclude courts and arbitrators from ever issuing equitable

relief when a contract with the United States military is involved.


                                   15
     For    the   foregoing   reasons,   we   reject   AGS’s   arguments

concerning the merits of the Phase I Award and affirm the district

court Confirmation Order in No. 04-2000.



                                  IV.

     Datapath moved in the district court to hold AGS in contempt

of the Confirmation Order, and the district court remanded that

Order to the arbitrators for “clarification.”          AGS appeals that

“Remand Order” as improper.       Datapath, while responding to the

appeal of the Remand Order on its merits, also moves to dismiss the

appeal for a lack of appellate jurisdiction.4          There are three

possible statutory bases for our appellate jurisdiction in this

case:    9 U.S.C. § 16(a)(4); 9 U.S.C. § 16(a)(1)(E); and 28 U.S.C.

§ 1292(a)(1). Because the Remand Order is not an appealable final

order under any of those statutes, we grant Datapath’s motion and

dismiss No. 04-2298 for a lack of appellate jurisdiction.5


     4
      “Motions to dismiss based on the ground that the appeal is
not within the jurisdiction of the Court . . . may be filed at any
time.” Local Rule 27(f).
     5
      AGS also attempts to bypass the jurisdictional statutes
entirely, arguing that “Datapath fails to acknowledge . . . that
this matter is already subject to the jurisdiction of this court”
by virtue of the pending appeal in No. 04-2000. AGS’s Opposition
to Datapath’s Motion to Dismiss for Lack of Jurisdiction at 1.
AGS, however, misapprehends our role as an appellate court. The
question for this court is not whether we have jurisdiction over
“this matter,” but whether we have jurisdiction over the order
being appealed. While the piecemeal path that this litigation has
taken may, in hindsight, have been unfortunate, we cannot extend
our jurisdiction without a valid statutory basis. AGS fails to

                                   16
                                     A.

     Under the FAA, “[a]n appeal may be taken from . . . a final

decision with respect to an arbitration that is subject to this

title.”    9 U.S.C. § 16(a)(4).     The Supreme Court has analyzed this

statute and noted that

     the term “final decision” has a well-developed and
     longstanding meaning. It is a decision that “ends the
     litigation on the merits and leaves nothing more for the
     court to do but execute the judgment.” Because the FAA
     does not define “a final decision with respect to an
     arbitration” or otherwise suggest that the ordinary
     meaning of “final decision” should not apply, we accord
     the term its well-established meaning.

Green Tree Fin. Corp. -Alabama v. Randolph, 531 U.S. 79, 86 (2000)

(citations omitted).        Accordingly, we must decide whether the

Remand Order “ends the litigation on the merits and leaves nothing

more for the court to do but execute the judgment.”          In this case,

it does not.    Indeed, the Remand Order does not really do anything.

     As AGS expressly concedes, “the District Court has held no

evidentiary hearings and made no fact findings or legal rulings on

the . . . contempt motions.” Appellant’s Second Supplemental Brief

at 14.     Far from ending the litigation on its merits, the Remand

Order does nothing. The district court simply asks the arbitrators

for clarification, it takes no further judicial action.                   The

district    court,   in   effect,   announced   that   it   would   ask   the

arbitrators for help in deciding whether to grant the contempt


provide that basis with respect to the Remand Order.


                                     17
motion, but it has not yet issued a final order denying it.

Section 16(a)(4) does not provide this court with jurisdiction over

the mere request for assistance.



                                     B.

     AGS also argues that the panel has jurisdiction to appeal the

Remand Order because it is an order “modifying, correcting, or

vacating an award.”        9 U.S.C. § 16(a)(1)(E).        Specifically, AGS

argues that the Remand Order is a de facto vacation of the

Confirmation Order.    This argument is equally unavailing.           If the

arbitrators issue a ruling that does modify, correct, or vacate the

Confirmation Order, and if the district court adopts that ruling,

then § 16(a)(1)(E) applies. Right now, however, neither action has

occurred.    Only the district court or this court can modify,

correct, or vacate an award, and neither has done so.                Section

16(a)(1)(E) is therefore inapplicable.



                                     C.

     AGS finally contends that the Remand Order is appealable under

28 U.S.C. § 1292(a)(1) as an order modifying an injunction.             This

contention   fails   for    the   same    reason   that   §   16(a)(1)(E)   is

inapplicable--the Remand Order does not modify anything. It simply

asks the arbitrators to take action that might or might not

eventually lead to the modification of the Confirmation Order.


                                     18
     In summary, we do not have the statutory authority to hear the

appeal in No. 04-2298 and we therefore grant Datapath’s motion to

Dismiss for lack of appellate jurisdiction.



                                 V.

     The third and final piece of this appeal concerns the Phase II

Award, confirmed by the district court and appealed by AGS as No.

05-1169.   AGS argues that the arbitrators did not have the power to

award Datapath damages on the Annex E work because Annex E was not

part of the original subcontract agreeing to arbitration.   For the

reasons that follow, we disagree.6

     Datapath and AGS did not contract to do the Annex E work.

Accordingly, there is no separate agreement to arbitrate the Annex

E work.    Any power that the arbitrators have over Annex E must

therefore derive from the original Task Order 27 Subcontract.   The

original Subcontract states that “[i]n the event that a dispute


     6
      AGS also makes various arguments that the award of lost
profits was in “manifest disregard” of Virginia law. Specifically,
it contends that the parties had contracted not to allow lost
profits, that Datapath did not mitigate its damages as required by
Virginia law, and that the alleged trade secrets at issue were
available on the internet, and therefore not trade secrets under
Virginia law. These arguments all fail.
     In order to demonstrate “manifest disregard” of Virginia law,
AGS must demonstrate that “the arbitrators were aware of the law,
understood it correctly, found it applicable to the case before
them, and yet chose to ignore it in propounding their decision.”
Remmey, 32 F.3d at 149. AGS does not meet this exacting standard.
Accordingly, even if the arbitrators did misapply the law as
alleged by AGS, the district court still correctly followed the FAA
in confirming the Phase II Award.

                                 19
shall arise during the performance of this Subcontract, the Parties

agree [to arbitrate the dispute.]”    J.A. at 225.   The question then

becomes--did the Annex E dispute arise “during the performance of”

the Task Order 27 Subcontract.

     While this contractual language is somewhat ambiguous, the

Supreme Court has long noted that “as a matter of federal law, any

doubts concerning the scope of arbitrable issues should be resolved

in favor of arbitration, whether the problem at hand is the

construction of the contract language itself or an allegation of

waiver, delay, or a like defense to arbitrability.”      Moses H. Cone

Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983).

     In this case, the Annex E work was not totally separate from

the Task Order 27 Subcontract, as AGS implies.       Rather, it was an

extension of Task Order 27--involving an agreement with respect to

more of the same product that the parties were already providing to

DISA. In addition, AGS allegedly used the confidential information

that it obtained from Datapath during performance of the Task Order

27 Subcontract in deciding to award the Annex E subcontract to Psi

Systems.   In short, Annex E, while technically a separate contract

from the Task Order 27 Subcontract, was intimately connected to the

Task Order 27 Subcontract.     Accordingly, we follow the federal

policy of resolving disputes in favor of arbitrability and agree

with the district court that the Annex E dispute occurred “during




                                 20
the performance of” the Task Order 27 Subcontract.7          We therefore

affirm the district court decision to confirm the Phase II Award.8



                                   VI.

     The district court in this case has noted that the piecemeal

approach   taken   in   this   litigation,   when   viewed    with   20-20

hindsight, was unfortunate.        See J.A. at 536 (“This doing it

piecemeal I guess in some cases will work, but I must say in this

one, it sure hasn’t.”). Unfortunate case management, however, does

not amount to reversible legal error.        The final orders issued by

the district court in this case were correct. We lack jurisdiction

to determine whether the non-final order is correct. Therefore, we



     7
      AGS also argues that the Annex E damages were a thinly veiled
attempt to obtain contempt sanctions from the arbitrators for AGS’s
alleged violation of the Confirmation Order. AGS correctly notes
that only a court has the power to issue contempt sanctions.
However, the argument that the Annex E damages were an attempt to
obtain contempt sanctions in disguise fails on its face. Datapath
requested the Annex E damages before AGS’s alleged violation of the
Confirmation Order. Appellee’s Response To Appellant’s Second
Supplemental Brief at 13. As a matter of temporal logic, the Annex
E damages cannot be sanctions for activity that had yet to occur.

     8
      AGS also argues that the district court erred in confirming
the Phase II Award before ruling on a Rule 60(b) motion that AGS
filed challenging the Phase I Award.     Once again, the parties
improperly attempt to conflate the separate issues in this appeal
into one meta-appeal.    At some point, the district court will
consider and rule on AGS’s Rule 60 motion. At that point, either
AGS or Datapath will have a final order from the district court to
appeal to this court.    Until that point, the fact that AGS has
filed post-judgment motions in No. 04-2000 does not prevent this
court from hearing an appeal of the final order in No. 05-1169.

                                   21
affirm the final orders at issue in No. 04-2000 and No. 05-1169 and

dismiss No. 04-2298 for a lack of appellate jurisdiction.



                                Nos. 04-2000 and 05-1169 AFFIRMED
                                            No. 04-2298 DISMISSED




                                22